t c memo united_states tax_court geoffrey s dickes petitioner v commissioner of internal revenue respondent docket no 15107-12l filed date geoffrey s dickes pro_se anne m craig for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection by lien or levy of petitioner’s tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is liable for the following additions to tax additions to tax sec sec_6651 a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 -0- dollar_figure -0- year and whether the appeals_office abused its discretion in determining to proceed with the collection by lien or levy of petitioner’s tax_liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in florida when he petitioned this court i background petitioner earned a bachelor of science degree from the college of engineering and mathematical sciences at the university of vermont in after he earned his degree petitioner built furniture and then worked for a home builder after investing in a real_estate venture that went bad petitioner apprenticed with a boat builder for three years and then worked in the naval architecture industry designing powerboats since then he has maintained a sole_proprietorship working as a powerboat designer petitioner generally did not file estimated_tax returns or make quarterly estimated_tax payments he always requested an extension of time to file his annual federal_income_tax return because spring was a busy season for his business although his earnings from his naval architecture business were sufficient for him to live on he did not earn a lot and typically paid what he estimated he owed for a given taxable_year when he filed his extension request ii petitioner’s divorce in approximately petitioner filed for divorce in massachusetts where he and his then wife resided when he filed for divorce petitioner had a net_worth of approximately dollar_figure million of that amount approximately dollar_figure was attributable to an inheritance the massachusetts court with jurisdiction over his divorce case eventually awarded petitioner’s wife most of his net_worth additionally the court awarded alimony of dollar_figure per week to the wife petitioner’s alimony obligation was ultimately reduced to dollar_figure per week as of the time of trial he was in arrears in date at about the time that he was beginning to prepare his form_1040 u s individual_income_tax_return which was then on extension petitioner traveled to massachusetts to deal with a contempt complaint because he was in arrears on his alimony payments the court ordered him jailed for days shortly after petitioner was incarcerated his attorney retrieved petitioner’s computer and business records from petitioner’s hotel room the attorney left the computer and business records in her car over the weekend and they were stolen the stolen records included petitioner’s books_and_records for his naval architecture business from date to approximately date petitioner filed a police report regarding the theft petitioner was released from jail in date because of his imprisonment petitioner lost all of his business his clients went elsewhere he used his savings to pay bills and he had no financial resources left he began replenishing his design jobs and continued working as best he could petitioner is a beneficiary of a family_trust the family_trust holds shares in two family corporations--a construction company and a real_estate_holding_company the family_trust sometimes but not always makes an annual distribution petitioner has no control_over the family_trust and cannot compel those in control of the family_trust to distribute any money to him petitioner used his trust distributions in to restore his personal effects for example he purchased a tv a ford expedition and a boat petitioner also used what limited funds he had to support himself his girlfriend her grown children who could not find jobs and had no other place to live and two of his girlfriend’s grandchildren iii petitioner’s returns during his incarceration petitioner forgot about filing his return which he had neither completed nor filed before the theft of his records he first recalled that he had not filed the return when he began preparing his return in the late summer or fall of petitioner prepared his own returns using turbotax when he tried to import information from his return onto his return he could not do so he called turbotax to ask whether he could file his return without first preparing his return a turbotax representative advised him that he would first have to complete the return because his return would have various carryover items from his return petitioner’s returns reported dividends received from the family_trust of dollar_figure dollar_figure and dollar_figure respectively petitioner credibly testified that he bought the boat with the intention of repairing it and selling it for a profit on a date that is not in the record petitioner called the internal_revenue_service irs about the problems he faced in filing his and returns he spoke with an irs employee who advised him to pay whatever he thought he owed and to reconstruct his missing information so that he could prepare and file the and returns petitioner attempted to do this spending approximately to hours on the reconstruction effort between the fall of and the spring of in date the irs sent a letter to petitioner regarding his delinquent and returns in the letter the irs asserted that he owed a significant amount of federal_income_tax for those years from date through date petitioner spent approximately hours finishing the reconstruction effort meeting with the irs representative fending off levies and preparing his and returns on date petitioner filed his return on date he filed his and returns he later filed an amended return to correct a mistake on his original return on date petitioner filed his return on his returns petitioner reported the following adjusted_gross_income total_tax withholding refundable credits amounts paid with requests for extensions to file and amounts owed adjusted_gross_income total_tax withholding refundable credits amount_paid with extension amount owed dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure -0- dollar_figure dollar_figure -0- -0- dollar_figure big_number big_number year petitioner’s return shows an estimated_tax penalty of dollar_figure which he included in his amount owed for on attached schedules c profit or loss from business petitioner reported the following gross_receipts and net profits from his naval architecture business year gross_receipts net profit dollar_figure big_number big_number dollar_figure big_number big_number iv petitioner’s sec_6320 hearing on date respondent mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s tax_liabilities for and petitioner timely requested a sec_6330 hearing on date respondent mailed to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioner that a notice_of_federal_tax_lien nftl had been filed with respect to his tax_liability for petitioner timely requested a sec_6320 hearing on date settlement officer joe breazeale settlement officer breazeale sent a letter to petitioner in the letter settlement officer breazeale asked petitioner to submit a form 433-a collection information statement for wage earners and self-employed individuals together with supporting documentation petitioner requested a face-to-face hearing on date petitioner faxed to settlement officer breazeale a copy of his form 433-a however petitioner did not provide any of the supporting financial documents that settlement officer breazeale had requested settlement officer breazeale conducted a face-to-face hearing with petitioner on date petitioner stated that he thought the irs should abate both interest and penalties settlement officer breazeale informed petitioner that unless the irs had made a mistake or caused a lengthy delay the irs could not abate interest he asked petitioner to submit a written penalty abatement request by date addressing each year separately and stating what circumstances prevented him from filing and paying on time settlement officer breazeale also asked petitioner to submit an offer-in-compromise oic by date settlement officer breazeale informed petitioner that he would have to file hi sec_2010 return with the oic and that he would have to provide various financial documents along with the oic on date petitioner sent by fax to settlement officer breazeale a letter requesting an extension until date to submit his request for penalty abatement letter on date petitioner sent to settlement officer breazeale by fax a cover letter and his written penalty abatement request in the cover letter petitioner mentioned problems he had encountered in filing hi sec_2010 return as well as some concerns that he had with respect to requesting an oic he also stated as follows along those lines i know our agreement was that i would have the oic related materials gathered for you by around the end of the month i wonder though if we might amend that a bit to allow you to process the abatement request first before i start assembling the oic materials putting everything together should take no more than two weeks and not having a lot of it to spare these days i would prefer not to waste the time on it if it turns out the abatement is satisfactory if this is okay i guess you don’t really need to do anything i’ll just wait to hear about the abatement if not let me know so i can pick up with assembling the oic materials settlement officer breazeale noted petitioner’s request in the case activity record on date the appeals_office issued to petitioner a notice_of_determination sustaining the proposed lien and levy in the notice_of_determination the appeals_office determined that petitioner was not eligible for penalty abatement because he did not meet the reasonable_cause requirements and petitioner was not eligible for an oic because he had failed to properly request an oic and had not yet filed hi sec_2010 and sec_2011 returns the appeals_office did not address petitioner’s interest abatement request in the notice_of_determination i sec_6320 hearing opinion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay the irs is authorized to file an nftl with respect to taxpayers who have outstanding tax_liabilities and fail to pay after notice_and_demand sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter the conduct and scope of sec_6320 the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 hearings are governed by sec_6330 d other than paragraph b e and g sec_6320 the secretary is authorized to collect tax by levy upon the taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made if the taxpayer makes a timely request for a hearing a hearing is held by the irs office of appeals sec_6330 at a sec_6320 or sec_6330 hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an oic or an installment_agreement sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding the appropriateness of the proposed collection action the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 134_tc_280 pursuant to sec_6320 and sec_6330 we have jurisdiction to review the appeals office’s determination see 125_tc_301 aff’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo sego v commissioner t c pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue we review the appeals office’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we must uphold the appeals office’s determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 however we can uphold the appeals office’s determination only on grounds actually relied upon by the appeals officer in the notice_of_determination see 318_us_80 antioco v commissioner tcmemo_2013_35 at jones v commissioner tcmemo_2012_274 at respondent concedes that petitioner was entitled to contest the validity of the underlying liability for the additions to tax because he had not received a notice_of_deficiency accordingly we have jurisdiction to review the appeals office’s determination with respect to the underlying liability for the additions to tax and we review that determination de novo we also review for abuse_of_discretion respondent’s determination to proceed with the collection by lien or levy of petitioner’s tax_liabilities ii underlying liability for the additions to tax the commissioner bears the burden of production with respect to the taxpayer’s liability for additions to tax and must produce sufficient evidence indicating that it is appropriate to impose the additions to tax see sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite a addition_to_tax under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir a failure to timely file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs circumstances that are considered to constitute reasonable_cause for failure to timely file a return are typically those outside of the taxpayer’s control including for example unavoidable postal delays the timely filing of a return with the wrong office the death or serious illness of the taxpayer or a member of the taxpayer’s immediate_family a taxpayer’s unavoidable absence from the united_states destruction by casualty of a taxpayer’s records or place of business and reliance on the erroneous advice of an irs officer_or_employee 114_f3d_366 2d cir aff’g tcmemo_1995_547 however the unavailability of information or records does not necessarily establish reasonable_cause see 79_tc_298 56_tc_1324 aff’d without published opinion 496_f2d_876 5th cir cayabyab v commissioner tcmemo_2012_89 103_tcm_1479 and mere forgetfulness does not constitute reasonable_cause see 27_tc_840 the parties agree that petitioner failed to timely file his federal_income_tax returns for accordingly respondent has met his burden of producing evidence showing that the additions to tax under sec_6651 for are appropriate petitioner contends that he exercised ordinary business care and prudence but was unable to timely file his returns because of the problems he faced in filing his and returns petitioner was incarcerated during the time that he would have otherwise filed his return and he forgot about filing the return until he began preparing his return because his business and tax records for and part of were stolen from his attorney’s car and his tax software did not allow him to properly complete his return until he completed his return petitioner contends he was unable to timely file his and returns petitioner asked an irs employee for guidance with respect to the filing of his and returns but he did not document the advice that the irs employee provided the issue of whether the facts recited above establish reasonable_cause for purposes of the sec_6651 additions to tax for and is not before us the only additions to tax that are at issue are those for petitioner has not proven that he made a diligent and reasonable effort to timely file his returns petitioner’s records were not stolen and were presumably available to him he could have used those records to prepare and timely file his returns even if the information available to petitioner was not complete he should have timely filed the returns and later filed amended returns to correct any mistakes caused by any missing information see estate of vriniotis v commissioner t c pincite elec neon inc v commissioner t c pincite3 cayabyab v commissioner t c m cch pincite we therefore conclude that petitioner has not shown that he exercised ordinary business care and prudence with respect to his failure to timely file his returns accordingly petitioner is liable for the additions to tax under sec_6651 for b addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 a failure to timely pay the amount shown on a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence in providing for the timely payment of his tax_liability but nevertheless was either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date see sec_301_6651-1 proced admin regs the parties agree that petitioner failed to pay the amounts of tax shown on his returns on or before the payment due_date accordingly respondent has met his burden of producing evidence showing that the additions to tax under sec_6651 for are appropriate the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 petitioner contends that he exercised ordinary business care and prudence but was unable to timely pay the tax shown on his returns because he was unable to timely file those returns however as we explained above see supra pp petitioner has failed to prove that he had reasonable_cause for failing to timely file his returns moreover petitioner’s purported inability to timely file his returns should not have prevented him from reasonably estimating the amount of tax that he would owe on those returns we therefore conclude that petitioner has not shown that he exercised ordinary business care and prudence with respect to his failure to pay the amounts of tax shown on his returns on or before the payment due dates c addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to of the required annual petitioner does not contend that his failure to timely pay the tax shown on his returns was due to his financial circumstances on the payment due dates his contention is that his failure to timely pay the tax shown on his returns was due to his lack of knowledge of the amounts of tax due accordingly we do not consider whether petitioner has established that his financial circumstances on the relevant due dates were such that he could not pay the tax shown on his returns even if he had known the amounts due payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 and c a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment 127_tc_200 aff’d 521_f3d_1289 10th cir see also 121_tc_308 the parties agree that petitioner was required and failed to make estimated_tax payments for accordingly respondent has met his burden of producing evidence showing that the addition_to_tax under sec_6654 is appropriate because there is no reasonable_cause exception to the sec_6654 addition_to_tax petitioner is liable for the addition_to_tax under sec_6654 for iii whether the appeals_office abused its discretion petitioner contends that the appeals_office abused its discretion in sustaining the proposed collection actions because settlement officer breazeale did not allow him to submit an oic during the sec_6320 hearing and failed to address his interest abatement request in the notice_of_determination the administrative record shows that on date petitioner asked settlement officer breazeale to first process his penalty abatement request before he submitted his oic petitioner further asked settlement officer breazeale to let him know whether this was unacceptable settlement officer breazeale noted this request in the case activity record the administrative record however does not show that settlement officer breazeale ever responded to petitioner’s request by failing to respond to petitioner’s request settlement officer breazeale effectively caused petitioner to be under the mistaken impression that he would have an opportunity to submit his oic--and to become current on his tax reporting obligations--if his penalty abatement request was denied we conclude that settlement officer breazeale erred in failing to respond to petitioner’s request and that therefore settlement officer breazeale effectively denied petitioner an opportunity to submit an oic during the sec_6320 hearing under these circumstances remand is appropriate see sec_6330 117_tc_183 churchill v commissioner tcmemo_2011_182 102_tcm_116 there is no indication that petitioner’s request was submitted for an improper purpose the administrative record further shows that petitioner requested interest abatement pursuant to sec_6404 during the sec_6320 hearing the appeals_office failed to address this issue in the notice_of_determination upon remand the appeals_office shall address this issue in a supplemental notice_of_determination see chenery u s pincite antioco v commissioner at jones v commissioner at we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
